     Case 5:19-cv-00517-PRW Document 3 Filed 06/06/19 Page 1 of 11




                 UNITED STATES DISTRICT COURT
            FOR THE WESTERN DISTRICT OF OKLAHOMA



IN RE: TERMINATION OF LEGACY
ANTITRUST JUDGMENTS IN THE               No.
WESTERN DISTRICT OF
OKLAHOMA

    Consolidating:


UNITED STATES OF AMERICA,

                 Plaintiff,

           V.                           Equity No. 1005

MOTION PICTURE THEATRE
OWNERS OF OKLAHOMA,

                     Defendant;




UNITED STATES OF AMERICA,

                     Plaintiff,

           V.                            No. 172-Civil

GRIFFITH AMUSEMENT COMPANY,
ET AL.,

           Defendants;
        Case 5:19-cv-00517-PRW Document 3 Filed 06/06/19 Page 2 of 11




 UNITED STATES OF AMERICA,

                     Plaintiff,

          V.                                       Civil Action No. 66-248
 REED ROLLER BIT COMPANY,
 ET AL.,

              Defendants;




 UNITED STATES OF AMERICA,

                     Plaintiff,

          V.                                       Civil Action No. 73-883-D
 AMATEUR SOFTBALL
 ASSOCIATION OF AMERICA, ET AL.,

              Defendants.



        MEMORANUDM OF LAW IN SUPPORT OF MOTION OF
THE UNITED STATES TO TERMINATE LEGACY ANTITRUST JUDGMENTS


      The United States respectfully submits this memorandum in support of its motion to

terminate the four above-captioned legacy antitrust judgments. The Court entered these

judgments in cases brought by the United States between 1928 and 1974; thus, they are

between forty-five and ninety years old. After examining each judgment and after

soliciting public comment on each proposed termination, and receiving no comments       the

                                           2
        Case 5:19-cv-00517-PRW Document 3 Filed 06/06/19 Page 3 of 11




United States has concluded that termination of these judgments is appropriate.

Termination will permit the Court to clear its docket, and the Department to clear its

records, allowing each to utilize its resources more effectively.

I.     BACKGROUND

       From 1890, when the antitrust laws were first enacted, until the late 1970s, the

United States frequently sought entry of antitrust judgments whose terms never expired.'

Such perpetual judgments were the norm until 1979, when the Antitrust Division of the

United States Department of Justice ("Antitrust Division") adopted the practice of

including a term limit of ten years in nearly all of its antitrust judgments. Perpetual

judgments entered before the policy change, like the four at issue here, remain in effect

indefinitely unless a court terminates them. Although a defendant may move a court to

terminate a perpetual judgment, few defendants have done so. There are many possible

reasons for this, including that defendants may not have been willing to bear the costs and

time resources to seek termination, defendants may have lost track of decades- old

judgments, individual defendants may have passed away, or firm defendants may have

gone out of business. As a result, hundreds of these legacy judgments remain open on

the dockets of courts around the country. Originally intended to protect the loss of




  The primary antitrust laws are the Sherman Act, 15 U.S.C. §§ 1-7, and the Clayton Act,
15 U.S.C. §§ 12-27. The judgments the United States seeks to terminate with the
accompanying motion concern violations of these two laws.

                                              3
        Case 5:19-cv-00517-PRW Document 3 Filed 06/06/19 Page 4 of 11




competition arising from violations of the antitrust laws, nearly all of these judgments

likely are no longer necessary to protect competition.

       The Antitrust Division recently implemented a program to review and, when

appropriate, seek termination of legacy judgments. The Antitrust Division's Judgment

Termination Initiative encompasses review of all of its outstanding perpetual antitrust

judgments. The Antitrust Division described the initiative in a statement published in the

Federal Register.' In addition, the Antitrust Division established a website to keep the

public apprised of its efforts to terminate perpetual judgments that no longer serve to

protect competition.' The United States believes that its outstanding perpetual antitrust

judgments presumptively should be terminated; nevertheless, the Antitrust Division

examined each of the four judgment covered by this motion to ensure that it is suitable for

termination. The Antitrust Division also gave the public notice of—and the opportunity

to comment on     its intention to seek termination of these judgments.

       In brief, the process by which the United States has identified judgments it believes

should be terminated is as follows:

       • The Antitrust Division reviews each perpetual judgment to determine whether it
         no longer serves to protect competition such that termination would be
         appropriate.


2 Department of Justice's Initiative to Seek Termination of Legacy Antitrust Judgments,
83 Fed, Reg. 19,837 (May 4, 2018), https://wwvv.gpo.govasys/granule/FR-2018-05-
04/2018-09461.
3 Judgment Termination Initiative,U   U.S. DEP'T OF JUSTICE,
https : //www.j usti ce gov/atr/JudgmentTerm in ation.
                                             4
        Case 5:19-cv-00517-PRW Document 3 Filed 06/06/19 Page 5 of 11




      • If the Antitrust Division determines a judgment is suitable for termination, it
        posts the name of the case and the judgment on its public Judgment Termination
        Initiative website, https://www.justice.gov/atr/JudgmentTermination.

      • The public has the opportunity to comment on each proposed termination within
        thirty days of the date the case name and judgment are posted to the public
        website.

      • Following review of public comments, the Antitrust Division determines
        whether the judgment still warrants termination; if so, the United States moves
        to terminate it.

The United States followed this process for each judgment it seeks to terminate by this

motion.'

       The remainder of this memorandum is organized as follows: Section II describes

the Court's jurisdiction to terminate the judgments in the above-captioned cases and the

applicable legal standards for terminating the judgments. Section III explains that

perpetual judgments rarely serve to protect competition and those that are more than ten

years old presumptively should be terminated. Section III also presents factual support

for termination of each judgment. Section IV concludes. Appendix A attaches a copy

of each final judgment that the United States seeks to terminate. Appendix B




4 The United States followed this process to move several dozen other district courts to
terminate legacy antitrust judgments. See, e.g., United States v. Union Pacific Railroad,
Case No. 2:19-mc-00219-DAK (D. Utah Apr. 3, 2019) (terminating five judgments);
United States v. Trans-Missouri Freight Assoc., Case No. 6:19-mc-00104-JAR (D. Kan.
Apr. 24, 2019) (terminating four judgments); United States v. Am. Amusement Ticket
Mfrs. Ass 'n, Case 1:18-mc-00091 (D.D.C. Aug. 15, 2018) (terminating nineteen
judgments); In re: Termination of Legacy Antitrust Judgments, No. 2:18-mc-00033 (E.D.
Va. Nov. 21, 2018) (terminating five judgments).

                                            5
        Case 5:19-cv-00517-PRW Document 3 Filed 06/06/19 Page 6 of 11




summarizes the terms of each judgment and the United States' reasons for seeking

termination. Finally, Appendix C is a proposed order terminating the fmal judgments.

II.    APPLICABLE LEGAL STANDARDS FOR TERMINATING THE
       JUDGMENTS

       This Court has jurisdiction and to terminate the judgments in the above-captioned

cases. Two of the four judgments, copies of which are included in Appendix A, provide

that the Court retains jurisdiction. Jurisdiction was not explicitly retained in two cases,'

but it has long been recognized that courts are vested with inherent power to modify

judgments they have issued which regulate future conduct.6 In addition, the Federal

Rules of Civil Procedure grant the Court authority to terminate each judgment. Rule

60(b)(5) and (b)(6) provides that, "[o]n motion and just terms, the court may relieve a

party. . . from a final judgment. . . (5) [when] applying it prospectively is no longer

equitable; or (6) for any other reason that justifies relief." Fed. R. Civ. P. 60(b)(5)-(6);



5 United States v. Motion Picture Theatre Owners of Oklahoma, Equity No. 1005 (W.D.
Okla. 1928); United States v. Griffith Amusement Co., et al., No. 172-Civil (W.D. Okla.
1950).
6 See United States v. Swift & Company, 286 U.S. 106, 114-15 (1932) ("We are not
doubtful of the power of a court of equity to modify an injunction in adaptation to changed
conditions, though it was entered by consent. . . . Power to modify the decree was
reserved by its very terms, and so from the beginning went hand in hand with its restraints.
If the reservation had been omitted, power there still would be by force of principles
inherent in the jurisdiction of the chancery. A continuing decree of injunction directed to
events to come is subject always to adaptation as events may shape the need.") (citations
omitted); see also EEOC v. Safeway Stores, Inc., 611 F.2d 795, 799 (10th Cir. 1979) ("[A]
court of equity has continuing jurisdiction to modify a decree upon changed
circumstances, even if the decree was entered by consent.").
                                               6
        Case 5:19-cv-00517-PRW Document 3 Filed 06/06/19 Page 7 of 11




accord In re Gledhill, 76 F.3d 1070, 1080 (10th Cir. 1996) ("Rule 60(b)(6) gives the court

a grand reservoir of equitable power to do justice. . .[and] grants federal courts broad

authority to relieve a party from a final judgment upon such terms as are just....")

(citations and quotations omitted). Given its jurisdiction and its authority, the Court may

terminate each judgment for any reason that justifies relief, including that the judgments

no longer serve their original purpose of protecting competition.7 Termination of these

four judgments is warranted.

III. ARGUMENT

       It is appropriate to terminate the perpetual judgments in each of the four above-

captioned cases because they no longer continue to serve their original purpose of

protecting competition. The United States believes that the judgments presumptively

should be terminated because their age alone suggests they no longer protect competition.

Other reasons, however, also weigh in favor of terminating these judgments.8 Under such




7 In light of the circumstances surrounding the four judgments for which it seeks
termination, the United States does not believe it is necessary for the Court to make an
extensive inquiry into the facts of each judgment to terminate them under Fed. R. Civ. P.
60(b)(5) or (b)(6). All of these judgments would have terminated long ago if the
Antitrust Division had the foresight to limit them to ten years in duration as under its
policy adopted in 1979. Moreover, the passage of many decades and changed
circumstance since their entry, as described in this memorandum, means that it is likely
that the judgments no longer serve their original purpose of protecting competition.
8 Appendix B summarizes the key terms of each judgment and the reasons to terminate it.


                                              7
          Case 5:19-cv-00517-PRW Document 3 Filed 06/06/19 Page 8 of 11




circumstances, the Court may terminate the judgments pursuant to Rule 60(b)(5) or (b)(6)

of the Federal Rules of Civil Procedure.

   A. The Judgments Presumptively Should Be Terminated Because of Their Age

         Permanent antitrust injunctions rarely serve to protect competition. The

experience of the United States in enforcing the antitrust laws has shown that markets

almost always evolve over time in response to competitive and technological changes.

These changes may make the prohibitions of decades-old judgments either irrelevant to, or

inconsistent with, competition. The development of new products that compete with

existing products, for example, may render a market more competitive than it was at the

time of entry of the judgment or may even eliminate a market altogether, making the

judgment irrelevant. In some circumstances, a judgment may be an impediment to the

kind of adaptation to change that is the hallmark of competition, undermining the purposes

of the antitrust laws. These considerations, among others, led the Antitrust Division in

1979 to establish its policy of generally including in each judgment a term automatically

terminating the judgment after no more than ten years.9 The four judgments in the

above-captioned matters      all of which are more than fifty years old   presumptively

should be terminated for the reasons that led the Antitrust Division to adopt its 1979

policy of generally limiting judgments to a term of ten years.



    DEP'T OF JUSTICE, ANTITRUST DIVISION MANUAL at 111-147 (5th ed. 2008), https://
9 U.S.
www.justice.gov/atr/division-manual.
                                              8
        Case 5:19-cv-00517-PRW Document 3 Filed 06/06/19 Page 9 of 11




        B.      The Judgments Should Be Terminated Because They Are
                Unnecessary

       In addition to age, other reasons weigh heavily in favor of termination of each

judgment.

                1.     The Core Terms Of The Judgment Have Been Satisfied

       In the Reed Roller Bit Company case, entered in 1967, this Court required the

Defendant to divest within twelve months certain assets of American Iron, Inc. as set forth

in the definitions to the final judgment. See Final Judgement, at § IV (attached hereto in

Appendix A). On March 3, 1969, this Court amended the final judgment to delete the

divestiture provision. See United States v. Reed Roller Bit Co., 1969 Trade Cas.

72,755 (W.D. Okla., March 3, 1969) (attached hereto in appendix A). Thus, the core

terms of the final judgment have been satisfied.

                2.     Most Defendants No Longer Exist

       With respect to the Motion Picture Theatre Owners of Oklahoma case, the original

and only defendant, Motion Picture Theatre Owners of Oklahoma, no longer exists.

       With respect to the Griffith Amusement Company case, there were six defendants:

four corporate defendants (Griffith Amusement Company, Griffith Consolidated Theatres,

Inc., R.E. Griffith Theatres, Inc., and Westex Theatres, Inc.); and two individual

defendants (L.C. Griffith and H.J. Griffith). The four corporate defendants no longer

exist. The two individual defendants are deceased.


                                             9
       Case 5:19-cv-00517-PRW Document 3 Filed 06/06/19 Page 10 of 11




       With respect to the Amateur Softball Association case, there were three defendants

that had engaged in an illegal conspiracy that violated the antitrust laws. Two of the

defendants, Athlone Industries, Inc. and H. Harwood & Sons, Inc., no longer exist. One

defendant, the Amateur Softball Association of America, exists and is now called USA

Softball. USA Softball is a not-for-profit organization that regulates and sanctions

softball games and leagues throughout the United States.

       To the extent that defendants no longer exist, the related judgments serve no

purpose and should be terminated.

         C.     There Has Been No Public Opposition to Termination

       The United States has provided adequate notice to the public regarding its intent to

seek termination of these four judgments. On April 25, 2018, the Antitrust Division

issued a press release announcing its efforts to review and terminate legacy antitrust

judgments.1° On August 24, 2018, the Antitrust Division listed the judgments in the

above-captioned cases on its public website, describing its intent to move to terminate the

judgments.11 The notice identified each case, linked to the judgment, and invited public

comment. No public comments were received with respect to these four judgments.



10 Press Release, Department of Justice Announces Initiative to Terminate "Legacy"
Antitrust Judgments,UU.S. DEP'T OF JUSTICE (April 25, 2018),
https://www.justice.gov/opa/pr/department-justice-announces-initiative-terminate-legacy-
antitrust-judgments.
11 Judgment Termination Initiative, U.S. DEP'T OF JUSTICE
https://www.justice.gov/atr/judgment-termination-initiative-oklahoma-westem-district

                                             10
       Case 5:19-cv-00517-PRW Document 3 Filed 06/06/19 Page 11 of 11




IV. CONCLUSION
       For the foregoing reasons, the United States believes termination of the judgments

in each of the four above-captioned cases is appropriate, and respectfully requests that the

Court enter an order terminating them. Appendix C is a proposed order terminating the

judgments.

                                          Respectfully submitted,

  Dated: June 6, 2019




                                               Mark A. Merva
                                               Antitrust Division
                                               United States Department of Justice
                                               450 Fifth Street, NW
                                               Washington, DC 20530
                                               Phone: (202) 616-1398
                                               Email: mark.merva@usdoj.gov




(last updated October 2, 2018).
                                             11
